DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 10/20/2021. Claims 1, 3, 5-12, 14-17 and 19-20 are amended. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Hulten et al. (US20130268954, hereinafter Hulten), Sharma et al. (US10614294, hereinafter Sharma) and Kareeson (of record).

Regarding claim 1, Daniel discloses a method (see Daniel, at least at col 11, line54 – col 12, line 32, Figs. 1- 4, and related text) for controlled content display (see Daniel, at least at col 3, lines 45-64, col 12, lines, Figs. 1- 4, and related text) the method comprising:
playing, by a content receiving device, a selected content (see Daniel, at least at col 3, lines 45-55, and related text); 
obtaining, by an audience determination device, a number of viewers watching the selected content being played on the display device  (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); 
determining, by the content receiving device, if the determined number of viewers exceeds a purchased number of viewers (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text);
pausing, by the content receiving device, the playing of the selected content on the display device when the determined number of viewers exceeds the purchased number of viewers (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); 
providing, by the content receiving device, an error message when the determined number of viewers exceeds the purchased number of viewers (see Daniel, at least at col 6, lines 40-61, and related text); and

Daniel does not specifically disclose playing when a playing time matches a purchased viewing time; or
potential viewers being distinguished using machine learning algorithms; or
pausing, by the content receiving device, the playing of the selected content on the display device when a viewer is at least one of talking on a device or faced away from the display device; 
resuming, by the content receiving device, playing of the selected content when the viewer has stopping talking on a device or is facing the display device.
In an analogous art relating to a system for controlling media, Hulten discloses pausing, by the content receiving device, the playing of the selected content on the display device when a viewer is at least one of talking on a device or faced away from the display device (see Hulten, at least at [0005], [0020]-[0022], [0026], [0030]-[0031], [0043]-[0044], [0144]-[0155], and related text); 
resuming, by the content receiving device, playing of the selected content when the viewer has stopping talking on a device or is facing the display device (see Hulten, at least at [0005], [0020]-[0022], [0026], [0030]-[0031], [0043]-[0044], [0144]-[0155], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel to include the limitations as taught by Hulten for the advantage of more efficiently and diversely controlling content.
playing when a playing time matches a purchased viewing time; or
potential viewers being distinguished using machine learning algorithms.
In an analogous art relating to a system for audience determination, Sharma discloses potential viewers being distinguished using machine learning algorithms (see Sharma, at least at col 5, lines 3-29, col 12, lines 30-50, col 12, line 51 – col 13, line 6, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Hulten to include the limitations as taught by Sharma for the advantage of more robustly determining audience measurements.
Daniel in view of Hulten and Sharma does not specifically disclose playing when a playing time matches a purchased viewing time.
In an analogous art relating to a system for managing content, Kareeson discloses playing when a playing time matches a purchased viewing time (content subscribed to by user which grants purchased access to user, see Kareeson, at least at [0033]-[0035], [0055]-[0056], [0068], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Hulten and Sharma to include the limitations as taught by Kareeson for the advantage of more efficiently managing the display of content.
Regarding claim 2, Daniel in view of Hulten, Sharma, and Kareeson discloses an error message (see Daniel, at least at col 6, lines 40-55, and related text) providing a selection button to . 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Hulten (previously cited), Sharma (previously cited), and Kareeson (of record), as applied to claims 1-2 above, and further in view of Cohen (of record).

Regarding claim 3, Daniel in view of Hulten, Sharma, and Kareeson discloses determining, by the content receiving device, if there is at least one purchased view for the selected content (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); but does not specifically disclose providing, by the content receiving device, an error message when there is no available purchased view.
In an analogous art relating to a system for controlling resource usage, Cohen discloses determining, by a device, availability of at least one purchased usage for a selected resource (Cohen’s usage license reasonably corresponding to Daniel’s purchased view, see Cohen, at least at [0077], and related text); and
providing, by the device, an error message when there is no available purchased usage (Cohen’s usage license reasonably corresponding to Daniel’s purchased view, see Cohen, at least at [0077], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Hulten, Sharma, and Kareeson to include the limitations as taught by Cohen for the advantage of more robustly managing resource usage in a system.

Regarding claim 5, Daniel in view of Hulten, Sharma, and Kareeson, and further in view of Cohen discloses obtaining authorized viewer information (see Daniel, col 8, lines 26-67, ccol 9, lines 1-7, col 10, lines 9-20 and lines 34-36, and related text, and see Kareeson, at least at [0060]-[0065], and related text); and
determining, by the content receiving device, that an authorized viewer is present based on authorized viewer information (see Daniel, col 8, lines 52-67, col 10, lines 9-59, col 11, lines and related text, and see Kareeson, at least at [0060]-[0065], and related text); and
providing, by the content receiving device, an error message when the authorized viewer is absent (see Kareeson, at least at [0066]-[0069], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel to include the limitations as taught by Kareeson for the advantage of more robustly controlling the display of content in the system.
Regarding claim 6, Daniel in view of Hulten, Sharma, and Kareeson, and further in view of Cohen wherein determining the determined number of viewers uses non-privacy impacting sensing techniques (see Daniel, at least at col 5, lines 46-62, and related text).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Hulten (previously cited), Sharma (previously cited), and Kareeson (of record), as applied to claims 3-6 above, and further in view of Bryan  (of record).

Regarding claim 7, Daniel in view of Hulten, Sharma, and Kareeson, and Cohen does not specifically disclose determining, by the content receiving device, an absence of viewers; and pausing, by the content receiving device, the playing of the selected content on the display device.
In an analogous art relating to a system for controlling the display of content, Bryan discloses determining, by a content receiving device, an absence of viewers (see Bryan, at least at [0053]-[0054], Figs. 6-7, and related text); and pausing, by the content receiving device, the playing of the selected content on the display device (see Bryan, at least at [0053]-[0054], Figs. 6-7, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Hulten, Sharma, and Kareeson, and Cohen to include the limitations as taught by Bryan for the advantage of more robustly controlling the display of content in the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Hulten (previously cited), Sharma (previously cited), Kareeson (of record), and Bryan  (of record), as applied to claim 7 above, and further in view of Bennington et al. (US6373528, hereinafter Bennington).

Regarding claim 8, Daniel in view of Hulten, Sharma, Kareeson, Cohen, and Bryan does not specifically disclose selecting, via the content receiving device, a viewing time when purchasing content.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Hulten, Sharma, Kareeson, Cohen, and Bryan to include the limitations as taught by Bennington for the advantage of more robustly controlling the display of content in the system.

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Kareeson (of record).

Regarding claim 9, Daniel discloses a method (see Daniel, at least at col 11, line54 – col 12, line 32, Figs. 1- 4, and related text) for controlling content display (see Daniel, at least at col 3, lines 45-64, col 12, lines, Figs. 1- 4, and related text) the method comprising:
playing, by a content receiving device, a selected content (see Daniel, at least at col 3, lines 45-55, and related text);
monitoring, by the content receiving device based on number of viewers input from an audience determination device using non-privacy impacting sensing techniques (code and processor performing the specific function, see Daniel, col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, lines 46-62, col 5, line 63 – col 6, line 4, col 8, lines 52-67, col 10, lines 9-20 and lines 34-36, Figs. 1 and 4, and related text), the number of viewers watching a selected content being played on a display device (see Daniel, col 8, lines 52-67, col 10, lines 9-20 and lines 34-36, Figs. 1 and 4, and related text); 

providing, by the content receiving device, an error message when the determined number of viewers exceeds the purchased number of viewers (see Daniel, at least at col 6, lines 40-61, and related text); and
resuming, by the content receiving device, playing of the selected content when the determined number of viewers does not exceed the purchased number of viewers (see Daniel, at least at col 6, lines 4-39).
Daniel does not specifically disclose playing when a playing time matches a purchased viewing time.
In an analogous art relating to a system for managing content, Kareeson discloses playing when a playing time matches a purchased viewing time (content subscribed to by user which granbts purchased access to user, see Kareeson, at least at [0033]-[0035], [0055]-[0056], [0068], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel to include the limitations as taught by Kareeson for the advantage of more efficiently managing the display of content.
Regarding claim 10, Daniel in view of Kareeson discloses obtaining, by an audience determination device, a number of viewers watching the selected content being played on the display device  (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); 
the content receiving device, if the determined number of viewers exceeds a purchased number of viewers (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text).
Regarding claim 11, Daniel in view of Kareeson discloses wherein the alerting comprises: providing an option to increase the purchased number of viewers (see Daniel, at least at col 6, lines 40-55, and related text).
Regarding claim 16, Daniel in view of Kareeson discloses periodically determining, by the audience measuring device (the code and processor performing the specific function, see Daniel, at least at Figs. 1 and 4 , and related text), the number of viewers during playback of the selected content (see Daniel, at least at col 6, lines 1-39, and related text).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Kareeson (of record), as applied to claims 9-11 above, and further in view of Cohen (of record).

Regarding claim 12, Daniel in view of Kareeson discloses determining, by the content receiving device, if there is at least one purchased view for the selected content (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); but does not specifically disclose alerting, by the content receiving device, to a viewer that there is no available purchased view.
In an analogous art relating to a system for controlling resource usage, Cohen discloses determining, by a device, availability of at least one purchased usage for a selected resource 
alerting, by the device, to a viewer that there is no available purchased view (Cohen’s usage license reasonably corresponding to Daniel’s purchased view, see Cohen, at least at [0077], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel to include the limitations as taught by Cohen for the advantage of more robustly managing resource usage in a system.
Regarding claim 13, Daniel in view of Kareeson, and further in view of Cohen discloses wherein the alerting comprises: providing an option to increase the purchased views (see Daniel, at least at col 6, lines 40-55, and related text, and see Cohen, at least at [0077], and related text).
Regarding claim 14, Daniel in view of Kareeson, and further in view of Cohen discloses obtaining authorized viewer information (see Daniel, col 8, lines 52-67, col 10, lines 9-20 and lines 34-36, and related text, and see Kareeson, at least at [0060]-[0065], and related text); and
determining, by the content receiving device, that an authorized viewer is present based on authorized viewer information (see Daniel, col 8, lines 52-67, col 10, lines 9-20 and lines 34-36, and related text, and see Kareeson, at least at [0060]-[0065], and related text); and
providing, by the content receiving device, an error message when the authorized viewer is absent (see Kareeson, at least at [0066]-[0069], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel to include the limitations as taught by Kareeson for the advantage of more robustly controlling the display of content in the system.
.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Santra et al. (US10310073, hereinafter Santra), Manuel-Devadoss et al. (US20140304721, hereinafter Manuel-Devadoss) and Hulten (previously cited).

Regarding claim 17, Daniel discloses an apparatus (see Daniel, at least at Figs. 1-4, and related text) comprising: 
a display device configured to display selected content (see Daniel, at least at col 2, lines 9-27, and related text); 
an audience measurement device configured to capture non-privacy viewer data (see Daniel, at least at col 5, lines 46-62, col 7, line 49 – col 8, line 26, and related text); and 
a content receiving device connected to the audience measurement device and the display device (see Daniel, at least at col 2, lines 9-67, col 3, line 45 – col 4, line 48, Figs. 1-4, and related text), wherein the content receiving device is configured to: 
determine if a number of viewers from the viewer data exceeds a purchased number of viewers for the selected content (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); 
play the selected content if the number of viewers is equal to or less than the purchased number of viewers (see Daniel, at least at col 6, lines 4-61); 
(see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4, and related text); 
notify the number of viewers why the playback is paused (see Daniel, at least at col 6, lines 40-61, and related text); and 
resume the playback when the number of viewers matches or is below the purchased number of viewers(see Daniel, at least at col 6, lines 4-61). 
Daniel does not specifically disclose using at least one of radar or lidar to capture the non-privacy viewer data; or
determining whether a viewing time matches a purchased viewing time; 
playing the selected content if the viewing time matches the purchased viewing time; or
pausing playback of the selected content on the display device when a viewer is talking or not facing the display device.
In an analogous art relating to a system for audience measurement, Santra discloses using at least one of radar or lidar to capture non-privacy viewer data (see Santra, at least at col 1, lines 15-47, col 3, line 50 – col 4, line 3, Fig. 1A, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel to include the limitations as taught by Santra for the advantage of providing more diverse options for monitoring and measurement of an audience.
Daniel in view of Santra does not specifically disclose determining whether a viewing time matches a purchased viewing time; or
playing the selected content if the viewing time matches the purchased viewing time; or

In an analogous art relating to a system for controlling media, Manuel-Devadoss discloses determining whether a viewing time matches a purchased viewing time (see Manuel-Devadoss, at least at [0031], [0050]-[0052], [0057], and related text);
determining if a number of viewers from viewer data exceeds a purchased number of viewers for a selected content (see Manuel-Devadoss, at least at [0031], [0050]-[0052], [0057], and related text); and
playing the selected content if the viewing time matches the purchased viewing time and the number of viewers is equal to or less than the purchased number of viewers (see Manuel-Devadoss, at least at [0031], [0050]-[0052], [0057], and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Santra to include the limitations as taught by Manuel-Devadoss for the advantage of more efficiently and diversely controlling content.
Daniel in view of Santra and Manuel-Devadoss does not specifically disclose pausing playback of the selected content on the display device when a viewer is talking or not facing the display device.
In an analogous art relating to a system for controlling media, Hulten discloses pausing playback of the selected content on the display device when a viewer is talking or not facing the display device (see Hulten, at least at [0005], [0020]-[0022], [0026], [0030]-[0031], [0043]-[0044], [0144]-[0155], and related text); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Santra and Manuel-Devadoss to include the limitations as taught by Hulten for the advantage of more efficiently and diversely controlling content.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Santra (previously cited), Manuel-Devadoss (previously cited), and Hulten (previously cited), as applied to claim 17 above, and further in view of Kareeson (of record).

Regarding claim 18, Daniel in view of Santra, Manuel-Devadoss, and Hulten discloses viewer data including authorization data and determining if the authorization data matches one of the number of viewers (see Daniel, at least at col 8, lines 27-67, col 9, line, lines 1-7, and related text), but does not specifically disclose notifying of unauthorized view if no authorized viewer is present.
In an analogous art relating to a system for controlling content display, Kareeson discloses notifying of unauthorized view if  no authorized viewer is present (see Kareeson, at least at [0066]-[0069], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Santra, Manuel-Devadoss, .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Santra (previously cited), Manuel-Devadoss (previously cited), Hulten (previously cited), and Kareeson (of record), as applied to claim 18 above, and further in view of Cohen (of record).

Regarding claim 19, Daniel in view of Santra, Manuel-Devadoss, Hulten and Kareeson discloses providing an option to increase the purchased views (see Daniel, at least at col 2, lines 9-27, col 2, lines 38-46, col 3, lines 31-65, col 5, line 63 – col 6, line 4 and lines 40-55, and related text); but does not specifically disclose determining if purchased views are available.
In an analogous art relating to a system for controlling resource usage, Cohen discloses determining availability of at least one purchased usage for a selected resource (Cohen’s usage license reasonably corresponding to Daniel’s purchased view, see Cohen, at least at [0077], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Santra, Manuel-Devadoss, Hulten and Kareeson to include the limitations as taught by Cohen for the advantage of more robustly managing resource usage in a system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel (of record) in view of Santra (previously cited), Manuel-Devadoss (previously cited), Hulten (previously cited), , as applied to claim 19 above, and further in view of Carnivale et al. (US20180310062, hereinafter Carnivale).

Regarding claim 20, Daniel in view of Santra, Manuel-Devadoss, Hulten, Kareeson, and Cohen discloses wherein the display device and the audience measurement device is a viewer optical component (see rejections/citations above), but does not specifically disclose each viewer having a viewer optical component to view the content and provide a non-privacy impacting count for counting the number of viewers.
In an analogous art relating to a system for audience measurement, Carnivale discloses each viewer having a viewer optical component to view the content and provide a non-privacy impacting count for counting the number of viewers (see Carnivale, at least at [0019]-[0020], [0026]-[0027], and related text.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Daniel in view of Santra, Manuel-Devadoss, Hulten, Kareeson, and Cohen to include the limitations as taught by Carnivale for the advantage of providing more diverse measurement protocols and options.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571) 272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421